DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 30 May 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1, 2, 9, 11-13 and 20 have been rejected.
4.  Claims 3-8, 10 and 14-19 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 30 May 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al U.S. Patent No. 8,978,159 B1 (hereinafter Dijk) in view of Kim et al US 2020/0211293 A1 (hereinafter Kim).
As to claim 1, Dijk discloses a computing platform, comprising: 
at least one processor [column 4, lines 58-61]; 
a communication interface communicatively coupled to the at least one processor [column 4, lines 58-61]; and 
memory storing computer-readable instructions that, when executed by the at least one processor [column 4, lines 58-61], cause the computing platform to: 

based on receiving the first data access request from the first reader-writer system, authenticate the first reader-writer system using a first data container object (i.e. authentication based on the container) [column 3, lines 52-67]; 
send, via the communication interface, to the first reader-writer system, the first information retrieved from the first dataset using the first data container object (i.e. container can retrieve a subset of data) [column 7, lines 13-21]. 
Dijk does not teach after authenticating the first reader-writer system using the first data container object, rotate a first data track comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object.  Dijk does not teach that after rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieve first information from the first dataset using the first data container object.
Kim teaches after authenticating the first reader-writer system using the first data container object, rotate a first data track comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object (i.e. rotate data to align with data set) [0039].  Kim teaches that after rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieve first information from the first dataset using the first data container object (i.e. retrieve from storage) [0086].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk so that after authenticating the first reader-writer system using the first data container object, a first data track would have been rotated comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object.  After rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieved first information from the first dataset using the first data container object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk by the teaching of Kim because it reduces the difficulty in processing and limited power resources [0003].
As to claim 12, Dijk discloses a method, comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory [column 4, lines 58-61]: 
receiving, by the at least one processor, via the communication interface, from a first reader-writer system, a first data access request (i.e. requests from user devices) [column 4, lines 22-28]; 
based on receiving the first data access request from the first reader-writer system, authenticating, by the at least one processor, the first reader-writer system using a first data container object (i.e. authentication based on the container) [column 3, lines 52-67]; 
sending, by the at least one processor, via the communication interface, to the first reader-writer system, the first information retrieved from the first dataset using the first data container object (i.e. container can retrieve a subset of data) [column 7, lines 13-21]. 
Kim teaches after authenticating the first reader-writer system using the first data container object, rotate a first data track comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object (i.e. rotate data to align with data set) [0039].  Kim teaches that after rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieve first information from the first dataset using the first data container object (i.e. retrieve from storage) [0086].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk so that after authenticating the first reader-writer system using the first data container object, a first data track would have been rotated comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object.  After rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieved first information from the first dataset using the first data container object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk by the teaching of Kim because it reduces the difficulty in processing and limited power resources [0003].
As to claim 20, Dijk discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory [column 4, lines 58-61], cause the computing platform to: 
receive, via the communication interface, from a first reader-writer system, a first data access request (i.e. requests from user devices) [column 4, lines 22-28]; 
based on receiving the first data access request from the first reader-writer system, authenticate the first reader-writer system using a first data container object (i.e. authentication based on the container) [column 3, lines 52-67]; 
send, via the communication interface, to the first reader-writer system, the first information retrieved from the first dataset using the first data container object (i.e. container can retrieve a subset of data) [column 7, lines 13-21].
Kim teaches after authenticating the first reader-writer system using the first data container object, rotate a first data track comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object (i.e. rotate data to align with data set) [0039].  Kim teaches that after rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieve first information from the first dataset using the first data container object (i.e. retrieve from storage) [0086].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk so that after authenticating the first reader-writer system using the first data container object, a first data track would have been rotated comprising a plurality of datasets to align a first dataset of the plurality of datasets with the first data container object.  After rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object, retrieved first information from the first dataset using the first data container object.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dijk by the teaching of Kim because it reduces the difficulty in processing and limited power resources [0003].
7.  Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al U.S. Patent No. 8,978,159 B1 (hereinafter Dijk) and Kim et al US 2020/0211293 A1 (hereinafter Kim) as applied to claims 1 and 12 above, and further in view of Alzahrani et al US 2020/0257793 A1 (hereinafter Alzahrani).
As to claim 2, the Dijk-Kim combination does not teach the computing platform of claim 1, wherein receiving the first data access request from the first reader-writer system comprises receiving the first data access request from an enterprise user computing device. 
Alzahrani teaches that receiving the first data access request from the first reader-writer system comprises receiving the first data access request from an enterprise user computing device (i.e. enterprise client device) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination so that receiving the first data access request from the first reader-writer system would have comprised receiving the first data access request from an enterprise user computing device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination by the teaching of Alzahrani because it helps restrict access to an enterprise network system while providing non-enterprise client devices with access to network resources [0003].

Alzahrani teaches that receiving the first data access request from the first reader-writer system comprises receiving the first data access request from an enterprise user computing device (i.e. enterprise client device) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination so that receiving the first data access request from the first reader-writer system would have comprised receiving the first data access request from an enterprise user computing device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination by the teaching of Alzahrani because it helps restrict access to an enterprise network system while providing non-enterprise client devices with access to network resources [0003].
8.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al U.S. Patent No. 8,978,159 B1 (hereinafter Dijk) and Kim et al US 2020/0211293 A1 (hereinafter Kim) as applied to claim 1 above, and further in view of Lamba et al US 2019/0266052 A1 (hereinafter Lamba).
As to claim 9, the Dijk-Kim combination does not teach receive, via the communication interface, from a second reader-writer system, a second data access request.  The Dijk-Kim combination does not teach based on receiving the second data access request from the second reader-writer system, authenticate the second reader-writer system using a second data container object.  The Dijk-Kim combination does not teach after authenticating the second reader-writer system using the second data container object, add the second data access request to a queue of data access requests to be executed. 
Lamba teaches receive, via the communication interface, from a second reader-writer system, a second data access request (i.e. second batched request from a second device) [0073].  Lamba teaches based on receiving the second data access request from the second reader-writer system, authenticate the second reader-writer system using a second data container object (i.e. authorizing the request) [0079].  Lamba teaches after authenticating the second reader-writer system using the second data container object, add the second data access request to a queue of data access requests to be executed (i.e. queuing requests) [0079]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination so that it would have been received, via the communication interface, from a second reader-writer system, a second data access request.  Based on receiving the second data access request from the second reader-writer system, the second reader-writer system would have been authenticated using a second data container object.  The second reader-writer system would have been authenticated using the second data container object, add the second data access request to a queue of data access requests to be executed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim combination by the teaching of Lamba because it helps disperse error encoded data [0003].
9.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk et al U.S. Patent No. 8,978,159 B1 (hereinafter Dijk), Kim et al US 2020/0211293 A1 (hereinafter Kim) and Lamba et al US 2019/0266052 A1 (hereinafter Lamba) as applied to claim 9 above, and further in view of Kirkman U.S. Patent No. 6,581,063 B1.
As to claim 11, the Dijk-Kim-Lamba combination does not teach receive, via the communication interface, from a third reader-writer system, a third data access request.  The Dijk-Kim-Lamba combination does not teach based on receiving the third data access request from the third reader-writer system, attempt to authenticate the third reader-writer system using a third data container object.  The Dijk-Kim-Lamba combination does not teach based on failing to authenticate the third reader-writer system using the third data container object, erect a blocker object between the third data container object and the third reader-writer system. 
Kirkman teaches receive, via the communication interface, from a third reader-writer system, a third data access request [column 24, lines 46-61].  Kirkman teaches based on receiving the third data access request from the third reader-writer system, attempt to authenticate the third reader-writer system using a third data container object [column 24, lines 46-61].  Kirkman teaches based on failing to authenticate the third reader-writer system using the third data container object, erect a blocker object between the third data container object and the third reader-writer system (i.e. create a blocker) [column 24 lines 62 to column 25 line 3]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim-Lamba combination so that it would have been received, via the communication interface, from a third reader-writer system, a third data access request.  Based on receiving the third data access request from the third reader-writer system, it would have attempted to authenticate the third reader-writer system using a third data container object.  Based on failing to authenticate the third reader-writer system using the third data container object, a blocker object would have been erected between the third data container object and the third reader-writer system. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Dijk-Kim-Lamba combination by the teaching of Kirkman because it provides for updating linked lists including doubly linked lists in a multiprocessor environment which is less disruptive of tasks executing in other processors [column 2, lines 45-49].
Allowable Subject Matter
10.  Claims 3-7 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3 and 14, the prior art does not disclose, teach or fairly suggest wherein receiving the first data access request from the first reader-writer system comprises receiving the first data access request from a data sub-processing computing platform that interfaces with an additional data track computing platform which maintains a second data track different from the first data track. 
As to claims 4 and 15, the prior art does not disclose, teach or fairly suggest wherein rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object comprises: identifying the first dataset of the plurality of datasets as having content data corresponding to the first data access request received from the first reader-writer system; and rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object in response to identifying the first dataset of the plurality of datasets as having the content data corresponding to the first data access request received from the first reader-writer system. 
As to claims 8 and 19, the prior art does not disclose, teach or fairly suggest wherein rotating the first data track comprising the plurality of datasets to align the first dataset of the plurality of datasets with the first data container object comprises rotating a data-container layer comprising the first data container object and at least one additional data container object different from the first data container object. 
As to claim 10, the prior art does not disclose, teach or fairly suggest the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: when the second data access request reaches an endpoint of the queue of data access requests to be executed, rotate the first data track comprising the plurality of datasets to align a second dataset of the plurality of datasets with the second data container object; after rotating the first data track comprising the plurality of datasets to align the second dataset of the plurality of datasets with the second data container object, retrieve second information from the second dataset using the second data container object; and send, via the communication interface, to the second reader-writer system, the second information retrieved from the second dataset using the second data container object. 
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Uhlenbrock et al U.S. Patent No. 10,540,813 B1 directed to aligning three-dimensional point data representing portions of a surface of a scanned object [column 1, lines 6-9].
B.  Dunjic et al US 2021/0036854 A1 directed to dynamically implement and manage hash-based consent and permissioning protocols [abstract].
C.  Deng et al US 2015/0193474 A1 directed to logical validation and, more particularly, to performing logical validation on loaded data [0002].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492